UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1827


EUGENNA AILEEN TAYLOR,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF MARYLAND, BALTIMORE; MARY HAACK; ANNE MECH,
Assistant Professor, OS & AH Coordinator, Legal Affairs,
SPI; IRMA ROBINS; JEFFREY JOHNSON, Professor, FCH and
Director, Office of Global Health; JANET KAPUSTIN; KRISTIN
BUSSELL; THOMAS SAWYER; MALINDA ORLIN, Academic Vice
President; CONRAD GORDON; GAIL LEMAIRE; JOAN DAVENPORT;
TYREE MORRISON; DAVID RAMSEY; WILLIAM E. KIRWAN, Chancellor
and/or Executive Officer, University System of Maryland;
JOHN DOE(S) OF STATE OF MARYLAND; JOHN DOE(S) OF MARYLAND
BOARD OF NURSING; PATRICIA MORTON, Associate Dean for
Academic Affairs; KATHRYN MONTGOMERY, Assistant Dean for the
BSN Program; TOM FARLEY; JANA GOODWIN, a/k/a Jane Goodwin;
MELANIE BAZENSKY COFFMAN, a/k/a Melanie Coffman; JANET
DAVIDSON ALLAN, University of MD School of Nursing Dean;
JOHN DOE(S) OF BLUECROSS BLUE SHIELD,

                Defendants – Appellees,

          and

JOHN DOE(S) OF HOWARD    COUNTY    COMMUNITY   GENERAL   HOSPITAL;
SUSAN GILLETTE,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-03008-AW)
Submitted:   October 11, 2012          Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugenna Aileen Taylor, Appellant Pro Se. Sara Slaff, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Eugenna    Aileen    Taylor     appeals    the    district    court’s

orders   dismissing      her    complaint    and    denying     her   motions     for

sanctions    and   to   amend    the   judgment.        We    have    reviewed    the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                   Taylor v. Univ. Md.,

No. 8:11-cv-03008-AW (D. Md. May 2, 2012; July 2, 2012).                          We

deny Taylor’s motions to amend her informal brief and to extend

the   time   period     to   obtain    counsel.        We    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         3